



AMENDED AND RESTATED
TERM REVOLVING NOTE
    
$30,000,000.00                                    June 29, 2017


1.    FOR VALUE RECEIVED, HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited
liability company (“Borrower”), hereby promises to pay to the order of HOME
FEDERAL SAVINGS BANK, a federally chartered stock savings bank organized under
the laws of the United States (“Lender”), the principal sum of Thirty Million
and No/100ths ($30,000,000.00) Dollars, or so much thereof as may be advanced
to, or for the benefit of, Borrower and be outstanding, with interest thereon,
to be computed on each advance from the date of its disbursement as set forth
herein, and pursuant to that certain Amended and Restated Master Loan Agreement
of even date herewith by and between Lender and Borrower (as the same may be
amended, modified, supplemented, extended or restated from time to time, the
“MLA”), and which remains unpaid, in lawful money of the United States and
immediately available funds. This Amended and Restated Term Revolving Note (this
“Note”) is issued pursuant to the terms and provisions of the MLA and the Second
Supplement and is entitled to all of the benefits provided for in the MLA and
the Second Supplement. All capitalized terms used and not defined herein shall
have the meanings assigned to them in the MLA and the Second Supplement. This
Note amends, restates and replaces but is not a novation of that certain Term
Revolving Note of the Borrower in the amount of $20,000,000.00 dated November
30, 2007.


2.    The outstanding principal balance of this Note shall bear interest at a
variable rate determined by Lender to be 310 basis points above the LIBOR Rate
in effect on the date of the first Advance made to Borrower under this Note. In
addition to the forgoing, the Borrower agrees to pay to the Lender an unused
commitment fee on the average daily unused portion of Term Revolving Loan
Commitment from the Closing Date until the Maturity Date at the rate of thirty
(30) basis points on a per annum basis, payable quarterly in arrears on each
Quarterly Payment Date during the term of the Term Revolving Loan Commitment and
on the Maturity Date. For purposes of this Agreement, the unused portion of the
Term Revolving Loan Commitment for any measurement period shall be the positive
difference, if any, of (a) the average daily amount of the Term Revolving Loan
Commitment, minus (b) the average daily Outstanding Credit. Notwithstanding the
foregoing, the rate of interest under this Note may be adjusted by Lender
pursuant to the provisions of the MLA, the Second Supplement and this Note.


3.    “LIBOR Rate” (London Interbank Offered Rate) means the rate (rounded
upward to the nearest sixteenth and adjusted for reserves required on
Eurocurrency Liabilities (as hereinafter defined) for banks subject to FRB
Regulation D (as hereinafter defined) or required by any other federal law or
regulation), quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time two Banking Days (as hereinafter defined) before the commencement of
the Interest Period for the offering of U.S. Dollar deposits in the London
interbank market for an Interest Period of one month, as published by Bloomberg
or another major information vendor listed on BBA’s official website. “Banking
Day” shall mean a day on which Lender is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England. “Eurocurrency
Liabilities” has the meaning





--------------------------------------------------------------------------------





as set forth in FRB Regulation D. “FRB Regulation D” means Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended from time to time.


4.    The rate of interest due hereunder shall initially be determined as of the
Closing Date and shall thereafter be adjusted, as and when, the LIBOR Rate
changes. All such adjustments to the rate of interest shall be made and become
effective as of the first day of the month following the date of any change in
the LIBOR Rate and shall remain in effect until and including the day
immediately preceding the next such adjustment (each such day hereinafter being
referred to as an “Adjustment Date”). All such adjustments to said rate shall be
made and become effective as of the Adjustment Date, and said rate as adjusted
shall remain in effect until and including the day immediately preceding the
next Adjustment Date. Interest hereunder shall be computed on the basis of a
year of three hundred sixty (360) days, but charged for actual days principal is
outstanding.


5.     Notwithstanding anything to the contrary in the MLA, the Second
Supplement and this Note, no Advances will be made to Borrower under this Note
until the Availability Date as specified in the Second Supplement.


6.    Beginning on the first (1st) day of the first calendar month following the
month in which funds have been advanced to Borrower hereunder, and continuing on
the first (1st) day of each succeeding month thereafter until the Maturity Date,
Borrower shall make monthly payments of accrued interest. If any payment date is
not a Business Day, then the principal and interest installment then due shall
be paid on the next Business Day and shall continue to accrue interest until
paid.


7.    The outstanding principal balance hereof, together with all accrued
interest, if not paid sooner, shall be due and payable in full on December 31,
2022 (the “Maturity Date”).
8.    All payments and prepayments shall, at the option of Lender, be applied
first to any costs of collection, second to any late charges, third to accrued
interest and the remainder thereof to principal.


9.    Borrower may, at anytime and from time to time, upon thirty (30) days
advance written notice to Lender, prepay the outstanding principal amount of
this Note in whole or in part with accrued interest to the date of such
prepayment on the amount prepaid, without penalty or premium, except as, and to
the extent, specifically provided in the MLA. This Note is subject to mandatory
prepayment, at the option of Lender, as provided in the MLA.


10.    In addition to the rights and remedies set forth in the MLA and the
Second Supplement: (i) if Borrower fails to make any payment to Lender when due
under this Note, then at Lender’s option in each instance, such obligation or
payment shall bear interest from the date due to the date paid at 2% per annum
in excess of the rate of interest that would otherwise be applicable to such
obligation or payment under this Note; (ii) upon the occurrence and during the
continuance of an Event of Default beyond any applicable cure period, if any, at
Lender’s option in each instance, the unpaid balances under this Note shall bear
interest from the date of the Event





--------------------------------------------------------------------------------





of Default or such later date as Lender shall elect at 2% per annum in excess of
the rate(s) of interest that would otherwise be in effect under the terms of
this Note; (iii) after the Maturity Date, whether by reason of acceleration or
otherwise, the unpaid principal balance of this Note (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 2% per annum in excess of the rate of interest that would otherwise
be in effect under this Note. Interest payable at the Default Rate shall be
payable from time to time on demand or, if not sooner demanded, on the last day
of each calendar month.


11.    If Borrower fails to make any payment to Lender within ten (10) days of
the due date thereof, Borrower shall, in addition to such amount, pay a late
charge equal to five percent (5%) of the amount of such payment.


12.    This Note is secured by, among other instruments, a mortgage covering
various parcels of real property, fixtures, and Personal Property located in
Chickasaw County, Iowa (the “Mortgage”). In the event any such security is found
to be invalid for whatever reason, such invalidity shall constitute an event of
default hereunder. All of the agreements, conditions, covenants, provisions, and
stipulations contained in the Mortgage, or any instrument securing this Note are
hereby made a part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein. It is agreed that time is of the
essence of this Note.


13.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, the outstanding principal balance hereof plus accrued interest
hereon plus all other amounts due hereunder shall, at the option of Lender, be
immediately due and payable, without notice or demand and Lender shall be
entitled to exercise all remedies provided in this Note, the MLA, the Second
Supplement, or any of the Loan Documents.


14.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, Lender shall have the right to set off any and all amounts due
hereunder by Borrower to Lender against any indebtedness or obligation of Lender
to Borrower.


15.    Borrower promises to pay all reasonable costs of collection of this Note,
including, but not limited to, reasonable attorneys’ fees paid or incurred by
Lender on account of such collection, whether or not suit is filed with respect
thereto and whether or not such costs are paid or incurred, or to be paid or
incurred, prior to or after the entry of judgment.


16.    Demand, presentment, protest and notice of nonpayment and dishonor of
this Note are hereby waived.


17.    This Note shall be governed by and construed in accordance with the laws
of the State of Minnesota.


18.    Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Note, the MLA and any instrument, agreement or document related
hereto or thereto, and Borrower hereby irrevocably





--------------------------------------------------------------------------------





agrees that all claims in respect of such action or proceeding may be heard and
determined in such Minnesota state or federal court. Borrower hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Nothing in
this Note shall affect the right of Lender to bring any action or proceeding
against Borrower or its property in the courts of any other jurisdiction to the
extent permitted by law.






[Signature page immediately follows.]







--------------------------------------------------------------------------------





BORROWER:
                    
HOMELAND ENERGY SOLUTIONS,        
LLC, an Iowa limited liability company        
                            
                            








/s/ James Broghammer        
By: James Broghammer                    
Title: President/CEO                    












STATE OF IOWA            )
                    ) ss.
COUNTY OF Chickasaw        )


On this 29th day of June, 2017, before me a Notary Public within and for said
County, personally appeared James Broghammer, to me known, who being by me duly
sworn, did say that he is the President of Homeland Energy Solutions, LLC, the
limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


/s/ Katherine J. Balk        
Notary Public














[Signature page to Amended and Restated Term Revolving Note dated June 29, 2017]







